Mr. Justice Paxson
delivered the opinion of the court,
The right of the outgoing tenant to the way-going crop is settled law in Pennsylvania. It follows that he may dispose of it as he may of any other article of personal property. To deny this right would, in many instances, deprive the tenant of any beneficial use of his crop. He may die between the expiration of his term and the succeeding harvest. No one doubts in such case the crop would pass to his executor or administrator as a part of the assets of his estate, and may be gathered by him under the conditions of the lease, or sold to a stranger as any other chattel. Or the tenant may move away to a point so distant that the expense of returning to harvest it would equal the value of the crop. In such case if he may not sell it, and the purchaser be entitled to gather it, the tenant would be practically deprived of it. Such is not the law.
In this case J. H. Bowman, the tenant, sold his interest in the wheat crop to his brother, J. W. Bowman, and the latter gave the landlord notice thereof. After this notice, and a few days prior to the expiration of the term, J. H. Bowman settled with his landlord ; cancelled the lease, and surrendered the possession of the demised premises. It was contended that because of this settlement to which J. W. Bowman was not a party, the latter lost his right to the crop. The reason given is that the surrender extinguished the estate of the tenant, and that the right to the way-going crop fell with it. Grreider’s Appeal, 5 Barr 422, was cited in support of this view. That case decided that after a surrender by the tenant to his landlord, the latter cannot claim rent. It may be that the settlement by J. H. Bowman with his landlord ; the cancellation of the lease, and the surrender of the possession without any reservation of the wheat crop, would have prevented him from claiming it. But even if this be so why should .not J. W. Bowman, the purchaser of the wheat crop, be entitled to take it away ? When he bought it J. H. Bowman had full control and dominion over it. It was his property and the sale of it was forbidden by no rule of law or public policy. The landlord was notified of the sale prior to the settlement referred to. The wheat belonged to J. W. Bowman at the time the settlement was made. *418It was a matter therefore which could not have been affected by that settlement had the parties wished or intended it. It does not appear, however, to have been referred to or considered. This was probably owing to the fact that the parties both knew they had nothing to do with it.
I concede the relation of landlord and tenant did not exist between Shaw and J. W. Bowman. This is not material to the point in controversy. The relation of landlord and tenant always ceases with the expiration of the term and surrender of possession. The tenant comes back for his way-going crop after his term has expired. He does so not by virtue of his lease, for no such right is usually reserved therein, but by the custom of the country. It is a part of the common law. The lease shows that he was formerly a tenant, and the proportions in which the crop is to be divided, or his right to the whole, as the case may be. He ploughs and sows by virtue of the lease, but it is the common law that assures to him the harvest.
The rulings of the learned judge are free from error, and his judgment therefore is Affirmed.